EXHIBIT 32.1 CERTIFICATION PURSUANT TO RULE 13a-14(b) OF THE EXCHANGE ACT AND 18 U.S.C. SECTION 1350, AS ENACTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Intrusion Inc. (the “Company”) on Form 10-Q, for the quarter ended June 30, 2016 (the “Report”) as filed with the Securities and Exchange Commission on the date hereof, each of the undersigned Officers of the Company does hereby certify, pursuant to 18 U.S.C. Section 1350, as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 11, 2016 /s/ G. Ward Paxton G. Ward Paxton Chief Executive Officer August 11, 2016 /s/ Michael L. Paxton Michael L. Paxton Chief Financial Officer The foregoing certification is be ing furnished solely pursuant to Section 906 of the Sarbanes-Oxley A ct of 2002 and is not being filed as part of the R eport or as a separate disclosure document.
